DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/2/2020 has been considered by the examiner. 
Claim Objections
Claim 20 objected to because of the following informalities: the office notes that the applicant has claimed "a first state and/or a second state" thereby when considering the claim if an "or" position is taken then the limitation that is not situation with the alternative state is not given weight. For example if the claim is read as first state or a second state, thereby selecting first state, then all the limitation regarding second state is not positively claimed.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding claim 20, it appears that the last clause may have a typo when reciting "…not in contact with a top surface of the display member…." this should read either "bottom surface of the display member" similar to claim 7 or "top surface of the supporting layer" similar to claim 19. However, since it is not clear to which interpretation the applicant was attempting to, the office will give the claim limitation as written by the applicant.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5,-9, 11, 15-18 and 20 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Lin US Pub 2018/0343756.
Regarding claim 1, Lin discloses, 
 A display device (fig. 1-2) comprising: 
a first non-folding region (first non-folding region corresponds to one of element 112, i.e. the side corresponding to where element 140a is indicated), a second non-folding region 
a display member (element 140a, fig 1a, paragraph 31) including a display module (element 140a); 
a supporting layer (element 110, Fig 1a-2) disposed on the display member; 
an adhesion layer (element 120a, provided between 110 and the display 140a) disposed between the display member and the supporting layer; and 
a compensation layer (element 130a attached to the adhesive 120a and overlapping the folding area indicated by 142a) attached to the adhesion layer and overlapped with the folding region.
Regarding claim 2, Lin discloses, 
wherein the supporting layer (element 110) comprises a first supporting layer (Fig. 1a, element 110 that corresponds to where element 140a is indicated, hereinafter left side) and a second supporting layer (Fig. 1a, element 110 that corresponds to where element A is indicated, hereinafter right side) spaced apart from the first supporting layer in the folding region (figure 1a gap G and figure 2 shows spaced apart),
 wherein the adhesion layer (120a, figure 1a) comprises a first adhesion layer (left side of element 120a) and a second adhesion layer (right side of element 120a, figure 1a), wherein the first adhesion layer is adhered to the first supporting layer (as seen in figure 1a), and the second adhesion layer is adhered to the second supporting layer (as seen in figure 1a), and 
wherein the compensation layer (element 130a) comprises a first compensation layer (fig. 1a, left side of element 130a) and a second compensation layer (right side of element 130a, 
Regarding claim 3, Lin discloses, 
 wherein the first compensation layer and the second compensation layer have a same width as each other (as seen in figure 1a, left and right side of element 130a are same width as each other), and wherein, in the folding region (folding region 142a), the width of the first compensation layer and the width of the second compensation layer are substantially equal to a width of the first adhesion layer and a width of the second adhesion layer (figure 1a, in the folding area 142a, the width of element 130a is the same as the adhesion layer 120a that is in the folding area, similar to figure 4a of present application), respectively.
Regarding claim 5, Lin discloses, 
wherein the display member has a first state (first state is the state illustrated in figure 1a) and a second state (as illustrated in figure 2), wherein, in the first state, the display member is configured to be flat (as seen in figure 1a), and in the second state, the folding region is bent such that the first non-folding region faces the second non-folding region (as seen in figure 2).
Regarding claim 6, Lin discloses, 
 wherein, in the first state, the compensation layer is in contact with a bottom surface of the display member in the folding region (as seen in figure 1a, the compensation layer 130a in contact with bottom of display 140a).
Regarding claim 7, Lin discloses, 

Regarding claim 8, Lin discloses, 
wherein the compensation layer is not overlapped with the first non-folding region and the second non-folding region (as seen in figure 1a, the compensation layer 130a is not overlapping the non-folding regions (112)).
Regarding claim 9, Lin discloses, 
Wherein a thickness of the compensation layer is smaller than a thickness of the adhesion layer (figure 1b, when taking the thickness of element 120a, being from top of element 110 to bottom of element 148 is greater than the thickness of element 130a, such that thickness is from top of element 120a to bottom of element 148). 

    PNG
    media_image1.png
    284
    432
    media_image1.png
    Greyscale

Regarding claim 11, Lin discloses, 

Regarding claim 15, Lin discloses, 
wherein the compensation layer is attached to a bottom surface of the adhesion layer (figure 1a, element 130a is at the bottom surface of the adhesion layer 120a, the office notes that the applicant has not provided orientation of top or bottom, thereby given the broadest reasonable interpretation this interpretation meets the limitation), and wherein the supporting layer comprises a first supporting layer (left side of element 110) and a second supporting layer  (right side of element 110) spaced apart  (figure 1a, gap G) from each other in the folding region.
Regarding claim 16, Lin discloses, 
wherein the supporting layer (element 110) comprises a first supporting layer (Fig. 1a, element 110 that corresponds to where element 140a is indicated, hereinafter left side) and a second supporting layer (Fig. 1a, element 110 that corresponds to where element A is indicated, hereinafter right side) spaced apart from the first supporting layer in the folding region (figure 1a gap G and figure 2 shows spaced apart),
 wherein the adhesion layer (120a, figure 1a) comprises a first adhesion layer (left side of element 120a) and a second adhesion layer (right side of element 120a, figure 1a), wherein the first adhesion layer is adhered to the first supporting layer (as seen in figure 1a), and the second adhesion layer is adhered to the second supporting layer (as seen in figure 1a), and 
wherein the compensation layer (element 130a) comprises a first compensation layer (fig. 1a, left side of element 130a) and a second compensation layer (right side of element 130a, 
Regarding claim 17, Lin discloses, 
wherein the display member has a first state (first state is the state illustrated in figure 1a) and a second state (as illustrated in figure 2), wherein, in the first state, the display member is configured to be flat (as seen in figure 1a), and in the second state, the folding region is bent such that the first non-folding region faces the second non-folding region (as seen in figure 2).
Regarding claim 18, Lin discloses, 
 wherein, in the first state (figure 1a), the compensation layer is in contact with a top surface of the supporting layer in the folding region (as seen in figure 1a, the compensation layer 130a in contact with bottom of display 110).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 15, 17 and 19 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Jung US Pub 2020/0019212.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 
Regarding claim 1, Jung discloses, 
A display device (fig. 6-9) comprising: 
a first non-folding region (NFA1), a second non-folding region (NFA2), and a folding region (FA); 
a display member (element 100, figs 6-9) including a display module (paragraph 58); 
a supporting layer (element 200) disposed on the display member; 
an adhesion layer (element AD, provided between 200 and the display 100) disposed between the display member and the supporting layer; and 
a compensation layer (element NAD attached to the adhesive AD and overlapping the folding area FA) attached to the adhesion layer and overlapped with the folding region.
Regarding claim 15, Jung discloses, 
wherein the compensation layer is attached to a bottom surface of the adhesion layer (figure 6, element NAD is at the bottom surface of the adhesion layer AD, the office notes that 
Regarding claim 17, Jung discloses, 
wherein the display member has a first state (first state is the state illustrated in figure 6) and a second state (as illustrated in figure 7), wherein, in the first state, the display member is configured to be flat (as seen in figure 6), and in the second state, the folding region is bent such that the first non-folding region faces the second non-folding region (as seen in figure 7).
Regarding claim 19, Jung discloses, 
Wherein, in the second state (figure 6-7), the compensation layer is bent along with the display member (as seen in figure 7m similar to figure 6c of present application) and is not in contact with at least a portion of a top surface of the supporting layer (as seen in figure 7, at least portion of NAD not in contact with top surface of the supporting layer (200, which comprises 210/220).
Regarding claim 20, Lin discloses, 
A display device (fig. 1-2) comprising: 
A display member (element 140a, fig 1a) including a first non-folding region (first non-folding region corresponds to one of element 112, i.e. the side corresponding to where element 140a is indicated), a second non-folding region (figure 1a, the other one of the element 112), and a folding region (folding region indicated by 142am Fig 1a) and a display module (element 
a supporting layer (element 110, Fig 1a-2) comprising a first supporting layer (Fig. 1a, element 110 that corresponds to where element 140a is indicated, hereinafter left side) and a second supporting layer (Fig. 1a, element 110 that corresponds to where element A is indicated, hereinafter right side) spaced apart from each other in a region corresponding to the folding region (figure 1a gap G and figure 2 shows spaced apart); 
an adhesion layer (element 120a, provided between 110 and the display 140a) including a first adhesion layer (left side of element 120a) and a second adhesion layer (right side of element 120a, figure 1a), wherein the first adhesion layer is disposed between the display member and the first supporting layer (as seen in figure 1a) and the second adhesion layer is disposed between the display member and the second supporting layer (figure 1a); and 
a compensation layer (element 130a attached to the adhesive 120a and overlapping the folding area indicated by 142a) including a first compensation layer (fig. 1a, left side of element 130a) and a second compensation layer (right side of element 130a, fig 1a), wherein the first compensation layer is attached to the first adhesion layer (figure 1a, 130a attached to the 120a) and the second compensation layer is attached to the second adhesion layer (figure 1a, element 130 attached to 120a), 
Wherein each of the first sand second compensation layer is overlapped with the folding region (as seen in figure 1a, folding region 142a) and is not overlapped with the first and second non-folding regions (as seen in figure1a, not overlapping 112s), and
.

Claim(s) 1-2, 4, 15 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shin et al. US Pub 2020/0209998.
Regarding claim 1, Shin discloses, 
A display device (fig. 12-16) comprising: 
a first non-folding region (Fig. 13, left side of NFA), a second non-folding region (fig. 13, right side of NFA) and a folding region (FA); 
a display member (element DM) including a display module (paragraph 114); 
a supporting layer (SP which comprises element SP1 and SP2) disposed on the display member; 
an adhesion layer (element AD1, provided between SP and DM) disposed between the display member and the supporting layer; and 
a compensation layer (element CL, figure 12 attached to the adhesive AD1 and overlapping the folding area FA) attached to the adhesion layer and overlapped with the folding region.
Regarding claim 2, Shin discloses, 
wherein the supporting layer (element SP) comprises a first supporting layer (Fig. 12, element SP1) and a second supporting layer (Fig 12, SP2) spaced apart from the first supporting layer in the folding region (figure 12, SP1 and Sp2 spaced apart),

wherein the compensation layer (element CL) comprises a first compensation layer (fig. 12, left side of element CL) and a second compensation layer (right side of element CL, fig 12), wherein the first compensation layer is attached to the first adhesion layer (as seen in figure 12), and the second compensation layer is attached to the second adhesion layer (as seen in figure 12).
Regarding claim 4, Shin discloses, 
a cushion layer (figure 12-13, element AD2; or alternatively CS1/CS2, both below SP) disposed below the supporting layer, wherein the cushion layer comprises a first cushion layer (left side of AD2 or alternatively CS1) and a second cushion layer (figure 12-13, right side of AD2 or alternatively CS2), wherein the first cushion layer overlaps the first supporting layer, and the second cushion layer overlaps the second supporting layer (as seen in figure 12, 13).
Regarding claim 15, Shin discloses, 
wherein the compensation layer is attached to a bottom surface of the adhesion layer (figure 12, element CL is at the bottom surface of the adhesion layer AD1), and wherein the supporting layer comprises a first supporting layer (element SP1, Figure 12) and a second supporting layer (SP2, Figure 12) spaced apart (figure 12, gap seen between SP1 and SP2) from each other in the folding region.
claim 17, Shin discloses, 
wherein the display member has a first state (first state is the state illustrated in figure 13) and a second state (as illustrated in figure 16), wherein, in the first state, the display member is configured to be flat (as seen in figure 13), and in the second state, the folding region is bent such that the first non-folding region faces the second non-folding region (as seen in figure 16).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin US Pub 2018/0343756 in view of Jang et al. US Pub 2017/0153668.
Regarding claim 4, 
Lin teaches the supporting layer as disclosed in claim 2. 
Lin does not teach a cushion layer disposed below the supporting layer, wherein the cushion layer comprises a first cushion layer and a second cushion layer, wherein the first cushion layer overlaps the first supporting layer, and the second cushion layer overlaps the second supporting layer.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the display device of Lin such that a cushion layer is provided below the supporting layer as taught by Jang such that the first cushion layer is provided under the first support layering (left element 110) and the second cushion layer is provided under the second cushion layer (right element 110), for the purpose of providing a desired level of impact absorption.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin US Pub 2018/0343756 in view of Ogasawara et al. US Pub 2020/0144553.
Regarding claim 10, 
Lin teaches the compensation layer having some value of thickness. 
Lin does not teach a thickness of the compensation layer ranges from about 3μm (micrometer) to about 5μm. However, providing the desired thickness is not new in the art. 
Ogasawara in similar field of a display device teaches a compensation layer's thickness being 3μm (paragraph 206, compensation layer A thickness 3μm). 
.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin US Pub 2018/0343756 in view of Manuel et al. US Pub 2017/0066057.
Regarding claim 12, 
Lin teaches the compensation layer includes a metal layer (as described in claim 11, such that the magnetic element which are ferromagnetic metals). 
Lin does not specifically teach the metal layer includes an aluminum and/or silver layer. 
Manuel teaches a ferromagnetic metal includes silver (Claim 8). 
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the compensation layer of Lin as described such that a silver layer is included as taught by Manuel, such modification will provide the desired level of magnetic attraction such that the display can be easily changed between folded state and unfolded since silver provides a weaker magnetic effect.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin US Pub 2018/0343756 in view of Kim et al. US Pub 2016/0357052.
Regarding claim 13, 

Lin does not teach the supporting layer comprises a lattice region including a plurality of openings formed therein, and
Wherein the lattice region is overlapped with the folding region. 
Kim in similar field of display device teaches a supporting layer comprises a lattice region (figure 5b-d, lattice region being the region of FR which provides plurality of openings on the support layer 280) including a plurality opening formed (figure 5b-d, opening indicated by 282 in figure 5b) therein, wherein the lattice region is overlapped with the folding region (as seen the various figures of 5b-d the lattice region provided in the folding region FR).
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the support layer of Lin such that the lattice region including plurality of openings formed therein overlapping with the folding region as taught by Kim such that the lattice region including plurality of openings are provided at the supporting layer of Lin in the folding area, such would provide an elastic restoration property and provide unfolding and folding to be easily done (paragraph 106, Kim). 

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947. The examiner can normally be reached 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841